Order, Supreme Court, New York County,'entered September 11, 1972, so far as appealed from, and judgment entered thereon on October 11, 1972, dismissing the action without prejudice, unanimously affirmed. Appellant shall recover of respondent $60 costs and disbursements of this appeal. Special Term could well have imposed more' onerous conditions in view of plaintiff’s dilatory tactics. Therefore, although we affirm, we grant $60 costs and disbursements of the appeal to the appellant. Concur — ‘McGivem, J. P., Kupferman, Murphy, Lane and Tilzer, JJ.